UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES,
                                                                      No. 19 CR 651-LTS
                                   Plaintiff,

                 -against-                                            ORDER

CONSTANTINESCU et al.,

                                    Defendants.
-------------------------------------------------------x

                                                    ORDER

                 Tejinder Bains, counsel for Mircea Constantinescu, has informed the Court that he

previously represented defendant Florian Martin in a separate matter. The Government, by letter

dated February 7, 2020 (Docket Entry No. 158), requests a Curcio hearing to advise

Constantinescu of his right to conflict-free representation and to inquire of Martin whether he

consents to Bains’ representation of Constantinescu.

                 Accordingly, the Court hereby directs Mircea Constantinescu, Florian Martin,

Tejinder Bains, Edward Sapone, and counsel for the government to appear for a Curcio hearing on

February 25, 2020, at 11 a.m. in courtroom 17C.

        SO ORDERED.

Dated: New York, New York
       February 11, 2020


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




CURCIOHRGORD.DOCX                                          VERSION FEBRUARY 11, 2020                  1
